Case: 11-10023     Document: 00511571492         Page: 1     Date Filed: 08/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2011
                                     No. 11-10023
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PAMELA AKUMA, EXEMPT FROM ECF FILING PER ORDER 39,

                                                  Plaintiff-Appellant

v.

CEDAR HILL INDEPENDENT SCHOOL DISTRICT, also known as Cedar Hill
ISD; EDUCATION CAREER ALTERNATIVES PROGRAM,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-187


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Proceeding pro se, Pamela Akuma appeals the dismissal of her complaint
against Cedar Hill Independent School District (CHISD) and the Education
Career Alternatives Program (ECAP). In her amended complaint and more
definite statement, Akuma sought damages under 42 U.S.C. § 1983, Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, and the Texas
Whistleblower Act (TWA) arising from the treatment she received as a teaching


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10023    Document: 00511571492       Page: 2    Date Filed: 08/15/2011

                                   No. 11-10023

intern, the nonrenewal of her contract with CHISD, and ECAP’s decision not to
issue her a teaching certificate. The district court dismissed most of the claims
under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. It
dismissed Akuma’s TWA claim against CHISD for lack of subject matter
jurisdiction. The court denied leave for Akuma to proceed in forma pauperis
(IFP) on appeal and certified that her appeal was not taken in good faith.
      Akuma moves this court for leave to proceed IFP. An IFP “motion must
be directed solely to the trial court’s reasons for the certification decision.”
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). In deciding the motion, we
limit our inquiry “to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks omitted).
      Akuma’s brief includes vague allegations of wrongs suffered and cites to
cases from various courts that do not relate to her allegations. Akuma does not
address the district court’s reasons for dismissing her claims: She does not
explain how she exhausted the relevant grievance procedure before filing her
TWA claim against CHISD or refute the district court’s determination that the
claim must be dismissed. She does not identify a provision of her employment
contract that CHISD breached or address the district court’s determination that
she must do so to state a claim for breach of contract. She fails to allege a
protected property or liberty interest that CHISD violated by not renewing her
contract; nor does she identify a school district policy that caused the alleged
violation. She does not assert that ECAP is a state actor or identify any
protected property or liberty interest that it violated. She also fails to cite to the
district court record.
      The appellant’s brief must contain her “contentions and the reasons for
them, with citations to the authorities and parts of the record on which [she]
relies.” FED. R. APP. P. 28(a)(9)(A). Although we liberally construe pro se briefs,
arguments must be briefed sufficiently to be preserved. Yohey v. Collins,

                                          2
   Case: 11-10023     Document: 00511571492       Page: 3    Date Filed: 08/15/2011

                                    No. 11-10023

985 F.2d 222, 224-25 (5th Cir. 1993). Akuma’s failure to address the district
court’s grounds for dismissing her claims, “without even the slightest
identification of any error in [the district court’s] legal analysis or its application
to [her] suit . . ., is the same as if [s]he had not appealed that judgment.”
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      The appeal is without arguable merit. The IFP motion is DENIED, and
the appeal is DISMISSED AS FRIVOLOUS. See Howard, 707 F.2d at 220; 5TH
CIR. R. 42.2.




                                          3